                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

WILLIAM L. DEUERLEIN,

                   Plaintiff,                               8:18CV523

      vs.
                                                        MEMORANDUM
                                                         AND ORDER
NEBRASKA CPS, DANA D. SEARS,
NATALIE G. NELSEN, KIRK
KAPPERMAN, ANNE PAINE, DANA
DEVRIES GELLERMAN, KEVIN
URBOM, BOB ROGERS, and
DAELENE ROGERS,

                   Defendants.

      Plaintiff filed his Complaint on November 1, 2018. (Filing No. 1.) He has
been given leave to proceed in forma pauperis. (Filing No. 5.) The court now
conducts an initial review of Plaintiff’s Complaint to determine whether summary
dismissal is appropriate under 28 U.S.C. § 1915(e)(2).

                        I. SUMMARY OF COMPLAINT

      Plaintiff sues the State of Nebraska Child Protective Services (“CPS”), state
and county officials, his attorney, and others involved in the judicial proceedings
leading to the termination of Plaintiff’s parental rights. Plaintiff alleges he was
accused of abuse and his three children were seized from him on July 12, 2008,
“when there was no course to do so.” (Filing No. 1 at CM/ECF pp. 4, 9.) On
December 15, 2009, Plaintiff alleges Defendant Natalie G. Nelsen (“Nelsen”), the
guardian ad litem, filed a petition for the termination of Plaintiff’s parental rights,
and his rights were ultimately terminated on June 21, 2010, by Defendant Judge
Anne Paine (“Judge Paine”). (Id. at CM/ECF p. 9.)
       Plaintiff alleges that on September 15, 2018, he learned that his ex-wife (the
mother of his children) and her family were friends with Defendants Bob and
Daelene Rogers (“the Rogers”), the foster parents for Plaintiff’s children, and that
Defendants Dana D. Sears (“Sears”), Nelsen, Judge Paine, and Plaintiff’s attorney,
Kevin Urbom (“Urbom”), were all somehow personally tied to the Rogers. (Id. at
CM/ECF pp. 9–10.) Plaintiff alleges the Defendants conspired to remove
Plaintiff’s children from him and award custody to the Rogers. (Id.) For relief,
Plaintiff asks the court “to reinstate parental right and custody to my minor
children as well as damages allowed to the max.” (Id. at CM/ECF p. 4.)

       Plaintiff attached various documents to his Complaint in support of his
allegations including court documents, treatment records, and other records related
to the proceedings involving the care and custody of his children. (See Id. at
CM/ECF pp. 16–76.) Within those documents are two records—a partial copy of
the state court order terminating Plaintiff’s parental rights and a letter from Urbom
to the Nebraska Counsel of Discipline—that bear a CM/ECF header from a prior
case filed by Plaintiff in this court. (Id. at CM/ECF pp. 55–56, 59–61.) Taking
judicial notice of its own files,1 the court notes that Plaintiff has filed two previous
actions challenging the state court proceedings related to the termination of his
parental rights. See Deuerlein v. Nebraska DHHS, Case No. 4:11CV3065 (D.
Neb.) (Filing No. 20, August 17, 2011 Memorandum and Order granting
Defendant’s motion to dismiss and dismissing action without prejudice pursuant to
the Younger abstention doctrine); Deuerlein v. State of Nebraska et al., Case No.
8:15CV14 (D. Neb.) (Filing No. 8, April 10, 2015 Memorandum and Order
dismissing Plaintiff’s 42 U.S.C. § 1983 action with prejudice).

       II. APPLICABLE LEGAL STANDARDS ON INITIAL REVIEW

     The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court
      1
          See Stutzka v. McCarville, 420 F.3d 757, 760 n.2 (8th Cir. 2005) (court may take
judicial notice of judicial opinions and public records).

                                            2
must dismiss a complaint or any portion of it that states a frivolous or malicious
claim, that fails to state a claim upon which relief may be granted, or that seeks
monetary relief from a defendant who is immune from such relief. 28 U.S.C. §
1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569–70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or
grounds for a claim, and a general indication of the type of litigation involved.’”
Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014)
(quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a]
pro se complaint must be liberally construed, and pro se litigants are held to a
lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted).

                                 III. DISCUSSION

       Liberally construed, Plaintiff alleges Defendants conspired to wrongfully
deprive him of his children in violation of his Fourteenth Amendment due process
rights and 18 U.S.C. § 371. For the reasons discussed below, the court concludes
Plaintiff’s Complaint must be dismissed.

A. No Private Right of Action under 18 U.S.C. § 371

      As an initial matter, Plaintiff’s reliance on 18 U.S.C. § 371 as a basis for this
court’s federal question jurisdiction is misplaced. (See Filing No. 1 at CM/ECF p.

                                          3
3.) Section 371 makes it a crime for two or more persons to conspire to commit an
offense against or to defraud the United States. 18 U.S.C. § 371. There is no
private right of action under this section. Navarro v. Emery, No. CV 16-5033-JLV,
2017 WL 3738534, at *5 (D.S.D. Aug. 30, 2017) (citing Lamont v. Haig, 539 F.
Supp. 552, 558 (D.S.D. 1982)). To the extent Plaintiff purports to assert claims
based on 18 U.S.C. § 371, those claims are dismissed.

B. Issue Preclusion and Jurisdiction

       The court finds that Plaintiff’s action is precluded because the issue of the
court’s subject matter jurisdiction over Plaintiff’s claims related to the judicial
proceedings terminating his parental rights has been finally determined. “The
preclusive effect of a judgment is defined by claim preclusion and issue preclusion,
which are collectively referred to as ‘res judicata.’” Taylor v. Sturgell, 553 U.S.
880, 892 (2008). “The principles of res judicata apply to questions of jurisdiction
as well as to other issues.” Sandy Lake Band of Mississippi Chippewa v. United
States, 714 F.3d 1098, 1102 (8th Cir. 2013) (emphasis in original) (citing Am. Sur.
Co. v. Baldwin, 287 U.S. 156, 166 (1932)).

      As the Eighth Circuit Court of Appeals has explained:

      “Issue preclusion refers to the effect of a judgment in foreclosing
      relitigation of a matter that has been litigated and decided.” Migra v.
      Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 77 n. 1, 104 S.Ct.
      892, 79 L.Ed.2d 56 (1984). A party is precluded from litigating such a
      matter in a subsequent case, “whether or not the issue arises on the
      same or a different claim.” New Hampshire v. Maine, 532 U.S. 742,
      748–49, 121 S.Ct. 1808, 149 L.Ed.2d 968 (2001) (citing Restatement
      (Second) of Judgments §§ 17, 27 (1980); D. Shapiro, Civil Procedure:
      Preclusion in Civil Actions 32, 46 (2001)). We have said that issue
      preclusion has five elements:

            (1) the party sought to be precluded in the second suit
            must have been a party, or in privity with a party, to the


                                         4
               original lawsuit; (2) the issue sought to be precluded
               must be the same as the issue involved in the prior action;
               (3) the issue sought to be precluded must have been
               actually litigated in the prior action; (4) the issue sought
               to be precluded must have been determined by a valid
               and final judgment; and (5) the determination in the prior
               action must have been essential to the prior judgment.

       Robinette v. Jones, 476 F.3d 585, 589 (8th Cir. 2007) (quoting
       Anderson v. Genuine Parts Co., Inc., 128 F.3d 1267, 1273 (8th Cir.
       1997)).

Sandy Lake, 714 F.3d at 1102–03.

       The court2 concluded in Plaintiff’s prior action in Case No. 8:15CV14 that it
lacked subject matter jurisdiction over his claims challenging the state court’s
decision to terminate his parental rights and seeking return of his children under
the Rooker-Feldman doctrine.3 (Filing No. 8, Case No. 8:15CV14.) The court
dismissed Plaintiff’s prior action with prejudice and no appeal was filed. Here, the
elements for issue preclusion are satisfied as the jurisdictional basis for Plaintiff’s
claims related to the termination of his parental rights is the same as in Case No.
8:15CV14 and the dismissal of the complaint in Case No. 8:15CV14 constitutes a
“valid and final judgment” sufficient to bar Plaintiff from relitigating the issue of
subject matter jurisdiction. See Sandy Lake, 714 F.3d at 1103–04 (“Although
dismissal for lack of subject matter jurisdiction does not adjudicate the merits of
the claims asserted, it does adjudicate the court’s jurisdiction.”) Accordingly, the

       2
        The Honorable John M. Gerrard, Chief United States District Judge for the District of
Nebraska.

       3
          The Rooker-Feldman doctrine prohibits lower federal courts from exercising appellate
review of state court judgments. Rooker v. Fidelity Trust Co., 263 U.S. 413, 416 (1923); District
of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983). The Rooker-Feldman
doctrine applies where, as here, a case is brought by a loser in a state court action, complaining
of injuries caused by the state court’s judgment rendered before the district court proceedings
commenced and inviting the district court to review and reject that judgment. See Exxon Mobile
Corp. v. Saudia Basic Indus. Corp., 544 U.S. 280, 284 (2005).

                                                5
court will dismiss Plaintiff’s present action for lack of subject matter jurisdiction.
In the alternative, Plaintiff’s claims against the various Defendants are subject to
dismissal for other reasons identified below.

C. Defendants

      1. State of Nebraska

       The Eleventh Amendment bars private parties from suing a state in federal
court. Suits in federal court against state agencies are similarly barred by the
Eleventh Amendment when the suit is in reality a suit against the state. Dover
Elevator Co. v. Arkansas State Univ., 64 F.3d 442, 446–47 (8th Cir. 1995). Any
award of retroactive monetary relief payable by the state, including for back pay or
damages, is proscribed by the Eleventh Amendment absent a waiver of immunity
by the state or an override of immunity by Congress. See, e.g., Dover Elevator Co.,
64 F.3d at 444; Nevels v. Hanlon, 656 F.2d 372, 377–78 (8th Cir. 1981). Moreover,
a suit may be brought under § 1983 only against a “person” who acted under color
of state law. A state is not a “person” as that term is used in § 1983 and is not
suable under the statute. Hilton v. South Carolina Pub. Railways Comm’n, 502
U.S. 197, 200–01 (1991). Thus, § 1983 does not create a cause of action against
the State of Nebraska or Nebraska CPS.

       Plaintiff also sued Dana D. Sears, a Nebraska CPS employee, and Judge
Paine, a Nebraska state court judge, alleging they were involved in the termination
proceedings. (See Filing No. 1 at CM/ECF pp. 9, 14–15.) Because Plaintiff did not
specify the capacity in which Sears and Judge Paine are sued, the court presumes
that they are sued in their official capacities only. See, e.g., Johnson v. Outboard
Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999) (“This court has held that, in
order to sue a public official in his or her individual capacity, a plaintiff must
expressly and unambiguously state so in the pleadings, otherwise, it will be
assumed that the defendant is sued only in his or her official capacity.”); see also
Tyler v. Kimes, No. 8:18CV74, 2018 WL 3057873, at *2 (D. Neb. June 20, 2018)

                                          6
(citing Tisdell v. Crow Wing Cnty., No. CIV. 13-2531 PJS/LIB, 2014 WL
1757929, at *7 (D. Minn. Apr. 30, 2014) (official-capacity claims against state
court judge are claims against state)). The Eleventh Amendment does not bar a suit
against a state official when the plaintiff seeks prospective injunctive relief to
prevent future violations of federal law. Gibson v. Arkansas Dep’t of Corr., 265
F.3d 718, 720–21 (8th Cir. 2001).

       Here, Plaintiff’s only request for non-monetary relief is that this court order
the State of Nebraska to return his children to him. Apart from the fact that this
court could not order such relief (see footnote 2, supra), this is not a request for
prospective injunctive relief. Accordingly, Plaintiff’s claims against Sears and
Judge Paine4 in their official capacities are also barred by the Eleventh
Amendment. Murphy v. State of Arkansas, 127 F.3d 750, 754 (8th Cir. 1997)
(reiterating that damages claims against individual state employees acting in their
official capacities are also barred by the Eleventh Amendment).

       2. Natalie Nelsen

      Plaintiff sued the guardian ad litem in the state court proceedings, Natalie
Nelsen. Plaintiff alleged Nelsen filed the petition seeking termination of his

       4
          Even if Plaintiff had sued Judge Paine in her individual capacity, his claims would have
been barred by judicial immunity. A judge is immune from suit, including suits brought under §
1983 to recover for alleged deprivation of civil rights, in all but two narrow sets of
circumstances. Schottel v. Young, 687 F.3d 370, 373 (8th Cir. 2012). “First, a judge is not
immune from liability for nonjudicial actions, i.e., actions not taken in the judge’s judicial
capacity. Second, a judge is not immune for actions, though judicial in nature, taken in the
complete absence of all jurisdiction.” Id. (internal citations omitted). An act is judicial if “it is
one normally performed by a judge and if the complaining party is dealing with the judge in his
judicial capacity.” Id. (internal citations omitted).
        Here, Plaintiff alleges Judge Paine presided over the juvenile court proceedings and
ultimately terminated his parental rights. (Filing No. 1 at CM/ECF pp. 9, 14.) Plaintiff does not
allege that Judge Paine was doing anything other than performing traditional judicial functions in
her judicial capacity or that she lacked jurisdiction over the termination proceedings. Thus, the
judicial immunity doctrine would bar Plaintiff’s claims against Judge Paine.



                                                 7
parental rights despite “proof of no abuse and neglect, no issues of PTSD, [and] no
evidence of drug and alcohol addictions” and conspired with the other Defendants
to remove Plaintiff’s children from him. (Filing No. 1 at CM/ECF p. 9.)

       Plaintiff’s claims against Nelson must be dismissed because she is entitled to
immunity. “It is well settled that officials are entitled to absolute immunity from
civil rights suits for the performance of duties which are ‘integral parts of the
judicial process’ as long as the judicial function was granted immunity under
common law at the time § 1983 was enacted.” Dornheim v. Sholes, 430 F.3d 919,
925 (8th Cir. 2005). A guardian ad litem’s absolute immunity extends to her duties
of preparing reports and making recommendations to family court. McCuen v. Polk
Cnty., Iowa, 893 F.2d 172, 174 (8th Cir. 1990).

      3. Kirk Kapperman

       Plaintiff sued Furnas County Sheriff Kirk Kapperman (“Kapperman”) in his
official capacity alleging he “[t]ried to intimidate and threaten [Plaintiff] to admit
to harming [his] son.” (Filing No. 1 at CM/ECF p. 14.) See Alexander v. Hedback,
718 F.3d 762, 766 n.4 (8th Cir. 2013) (“‘This court has held that, in order to sue a
public official in his or her individual capacity, a plaintiff must expressly and
unambiguously state so in the pleadings, otherwise, it will be assumed that the
defendant is sued only in his or her official capacity.’”) (quoting Johnson, 172 F.3d
at 535).

       Liberally construed, Plaintiff’s claim against Kapperman is a claim against
Furnas County. “A suit against a public employee in his or her official capacity is
merely a suit against the public employer.” Johnson, supra. A county may only be
liable under section 1983 if its “policy” or “custom” caused a violation of
Plaintiff’s constitutional rights. Doe By and Through Doe v. Washington County,
150 F.3d 920, 922 (8th Cir. 1998) (citing Monell v. Department of Soc. Servs., 436
U.S. 658, 694 (1978)). Plaintiff has not alleged any policy or custom caused his


                                          8
injuries and, therefore, Plaintiff has failed to allege a plausible claim for relief
against Kapperman in his official capacity.

      4. Kevin Urbom

       Plaintiff sued the attorney who represented him in the state court
proceedings, Kevin Urbom, alleging he conspired with the other Defendants and
failed to timely file an appellate brief in order to deprive Plaintiff of his children.
(Filing No. 1 at CM/ECF pp. 9–10, 15.) In order to succeed on a § 1983 claim, a
plaintiff must demonstrate that the defendants acted under color of state law. 42
U.S.C. § 1983; West v. Atkins, 487 U.S. 42, 49–50 (1988). The conduct of lawyers,
simply by virtue of being officers of the court, generally does not constitute action
under color of law. See DuBose v. Kelly, 187 F.3d 999, 1003 (8th Cir. 1999).
However, a § 1983 claim may be brought against a private individual if he
conspires with a state actor to deprive a person of his constitutional rights. Id.

      Here, Plaintiff does not set forth allegations suggesting Urbom is a state
actor and Plaintiff’s bare, conclusory allegations that Urbom conspired with the
other Defendants to deprive Plaintiff of his children are insufficient to state a
plausible conspiracy claim.

      5. Bob and Daelene Rogers

       Finally, Plaintiff sued Bob and Daelene Rogers, the foster parents of his
children. For purposes of this initial review, the court will assume Plaintiff has
sufficiently alleged that the Rogers are state actors simply by virtue of their status
as foster parents. See Anderson v. Nebraska, No. 4:17-CV-3073, 2018 WL
3009115, at *8 n.9 (D. Neb. June 15, 2018) (“[N]othing precludes foster parents
from being state actors in any given case—it simply depends on the facts of the
case.”). However, the court finds Plaintiff has failed to allege sufficient facts to
state a plausible due process claim against the Rogers.


                                          9
        “The Due Process Clause provides that no State shall . . . deprive any person
of life, liberty, or property, without due process of law. . . . Parties whose rights are
to be affected are entitled to be heard; and in order that they may enjoy that right
they must first be notified.” Lind v. Midland Funding, L.L.C., 688 F.3d 402, 405–
06 (8th Cir. 2012). “Parents have a recognized liberty interest in the care, custody,
and management of their children.” Whisman Through Whisman v. Rinehart, 119
F.3d 1303, 1309 (8th Cir. 1997). However, “[t]hat liberty interest ‘is limited by the
compelling governmental interest in the protection of minor children, particularly
in circumstances where the protection is considered necessary as against the
parents themselves.’” Id. (quoting Myers v. Morris, 810 F.2d 1437, 1462 (8th Cir.
1987)).

       Here, Plaintiff alleges only that the Rogers were appointed by the court to
serve as the children’s foster parents and that the other Defendants and Plaintiff’s
ex-wife’s family conspired together to give the Rogers custody of the children.
(Filing No. 1 at CM/ECF pp. 9, 14.) The court finds Plaintiff’s allegations are
entirely conclusory and lack factual support sufficient to state a due process claim
against the Rogers. Even when liberally construed, Plaintiff’s claims are simply too
vague and conclusory to state a claim for relief. See Iqbal, 556 U.S. at 678 (“A
claim has facial plausibility when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.”).

                                    IV. CONCLUSION

       In summary, the court concludes Plaintiff’s action is precluded by the prior
determination in Case No. 8:15CV14 that the court lacks subject matter
jurisdiction to review the state court proceedings or grant the relief Plaintiff seeks.
In the alternative, Plaintiff’s Complaint should be dismissed because it fails to state
a claim upon which relief may be granted and seeks relief from Defendants who
are immune from such relief.


                                           10
      IT IS THEREFORE ORDERED that:

       1.      The Complaint (filing no. 1) is dismissed with prejudice to reassertion
in this court.

      2.      Plaintiff’s pending motions for the appointment of counsel (filing no.
6) and for a status hearing (filing no. 7) are denied as moot.

    3.   A separate judgment will be entered in accordance with this
Memorandum and Order.

      Dated this 6th day of June, 2019.

                                               BY THE COURT:

                                               s/ Richard G. Kopf
                                               Senior United States District Judge




                                          11
